Holcomb, J.
(concurring) — I concur in the result solely upon the ground which I wish to make clear and positive, and which is all-sufficient, that the legislation in question is not of the character of that involved in Spokane Hotel Co. v. Younger, 113 Wash. 359, 194 Pac. 595, but is merely regulation of dealing with property belonging wholly to the people of the state. The details of such regulations are merely committed to administrative officers. Otherwise such delegation 0f powers could never he logically and constitutionally sustained.